Case 1:18-cr-01171-MV Document 34-1 Filed 02/12/19 Page 1lof3

February 5, 2019

To Whom It May Concern:

It is my distinct pleasure of having Jerome Dayzie as a student and Future Graduate of Central New
Mexico College. Jerome is always willing to put forth his considerable talents towards a definitive goal
with the concept of excellence in mind. Jerome has consistently demonstrated the aptitude to gather
the resources required to accurately assess the underlying prerequisites of a complex task and
implement its completion in a timely manner.

He has excellent written and verbal communication skills, is extremely organized, can work
independently or as part of a team and is able to follow through to ensure that the job gets done.
Jerome is always willing to offer his assistance and has an excellent rapport with the many fellow
students he has collaborated with during his studies at CNM. He would be an asset to any employer
and I recommend him for any endeavor he chooses to pursue. Please call you have ANY Questions.

Sincerely,

Carles Nevarez

Carios Nevarez

Cell ph. # (575) 642-3376

E-mail: cnevarezl1@cnm,

   
 
Case 1:18-cr-01171-MV Document 34-1 Filed 02/12/19 Page 2 of 3

NICOL ELECTRIC INC.
1002 36" St SE
Rio Rancho, NM 87124
Cell: 505-315-8275 Fax: 505-994-3443
NM Lic.# EE98-354134
NM Lic.# EE98J-09015

February 5, 2019
To Whom It May Concern,

Jerome Dayzie has been employed by Nicol Electric Inc. since November 25, 2018. He
has been an exemplary employee. He has always been on time, has lead work crews and is an
asset to the company. Over his time working for Nicol Electric Inc. he has met our customers and
has built a good rapport with them. If Jerome could no longer work for us it would negatively
impact our customer relations.

Jeff Nicol

President
Nicol Electric Inc.
505-315-8275
 

Case 1:18-cr-01171-MV Document 34-1 Filed 02/12/19 Page 3 of 3

 

 

 

 

 

 

 

= exe sere _ a ~= ~~.
= —- —. =
ot . .
ttre
rots

 
